                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

AMONTRE ROSS,

       Plaintiff,                                                       ORDER
v.
                                                               Case No. 19-cv-255-wmc
MENDOTA HEALTH INSTITUTE, ET AL.,

       Defendants.


       Plaintiff Amontre Ross has filed a proposed civil complaint and requested leave to

proceed without prepaying the filing fee.     To evaluate plaintiff’s request to proceed with

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately

preceding the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account

statement no later than April 24, 2019. If I find that plaintiff is indigent, I will calculate an

initial partial payment amount that must be paid before the court can screen the merits of

the complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff Amontre Ross may have until April 24, 2019 to

submit a trust fund account statement for the period beginning approximately October 1,

2018 and ending approximately April 1, 2019.          If, by April 24, 2019, plaintiff fails to

respond to this order, I will assume that plaintiff wishes to withdraw this action voluntarily.
In that event, the case will be closed without prejudice to plaintiff filing the case at a later

date.




              Entered this 3rd day of April, 2019.

                                    BY THE COURT:

                                    /s/

                                    PETER OPPENEER
                                    Magistrate Judge
